DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 23 November 2021 has been entered; claims 1-13 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 11-13 of the Remarks, filed 23 November 2021, with respect to the objection to claim 1, the rejection of claims 1-13 under 35 USC 112(b), and the rejection of claim 13 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The objection to claim 1, the rejection of claims 1-13 under 35 USC 112(b), and the rejection of claim 13 under 35 USC 102(a)(1) have been withdrawn in light of Applicant’s amendments to the claims. 
Applicant’s arguments, see Pages 13-21 of the Remarks, filed 23 November 2021, with respect to the rejection(s) of claims 1-13 under 35 USC 103 over Whittaker in view of Painter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Whittaker in view of Nielfa, as discussed below in detail. Briefly, the Examiner submits that Nielfa teaches that municipal wastewater/sewage contains suspended solids and total protein contents which satisfy the formulas now recited in amended claims 1 and 13.  Additionally, the Examiner submits that beyond choice of an organic wastewater that meets the formulas recited in claims 1 and 13, there is no particular coagulant that is used in the methods of the independent claims, or a specific dosage. From the cited references, it known to use both the particular polymers 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claims 1 and 13, the Examiner was unable to find support for the limitations which define the formula for “SS”. Applicant points to a number of Paragraphs including Paragraph [0058], which appears relevant but does not disclose units for Precipitate solid content amount in g and organic wastewater volume in mL.
Regarding claims 1-12, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al. (U.S. Patent Publication # 2007/0187333) in view of Nielfa et al. (Waste Management & Research, 2015, 33, 241-249), hereinafter, “Whittaker” and “Neilfa”.
	With respect to claims 1-3, 8, and 11, Whittaker teaches a method of treating sewage sludge (“organic wastewater”) (Paragraph [0019]), comprising adding a polymer flocculant into the sewage sludge (“organic wastewater”) comprising suspended organic material (Paragraphs [0003, 0025]) to form a flock which is separated by mechanical dewatering (“solid-liquid separation”) (Paragraph [0039]) comprising organic material (Abstract; Paragraph [0002]). Whittaker discloses that the polymer flocculant is cationic and comprises a cationic monomer including dialkylaminoalkyl (meth)acrylates, dialkylamino alkyl (meth)acrylamides, including acid addition and quaternary ammonium salts thereof, which satisfies the limitations of claims 8 and 11.  Regarding claim 11, Whittaker teaches that a particularly preferred polymer is a copolymer - = chloride (“a negative ion”), R2, R3, and R4 = methyl. 
	Regarding the limitations “an organic body nitrogen component greater than or equal to 4%/SS (or 6%/SS) and less than or equal to 50%/SS (or 40%/SS) with respect to a suspended solid (SS), the formulas recited for SS and Organic Body Nitrogen Component/SS%*10,000, and the organic body nitrogen component is greater than or equal to 250 mg/L and less than or equal to 50,000 mg/L” of claims 1 and 2, the Examiner submits that Whittaker discloses sewage, highlighted in the examples in the instant Specification (see Paragraph [0083] and Table 4); therefore, these limitations are considered to be met or rendered obvious.  
Additionally, Nielfa discloses example municipal/sewage sludge substrates and their characteristic components (Pages 242-243: “Substrates” section and Table 1).  Taking the first example of primary sludge in Table 1, the total solids are 198 g/kg or 198 g/L or 0.198 g/mL. SS = 0.198 g/mL *100 = 19.8%. Nielfa discloses that total COD = 188 g/kg or 188,000 mg/L and that total protein is 23% of total COD, making the total protein = 188,000 mg/L * 0.23 = 43,240 mg/L protein, which is a discrete value between “greater than or equal to 250 mg/L and less than or equal to 50,000 mg/L”. Plugging into the second recited formula; (43,240 mg/L/(19.8*10,000)) * 100 = about 22%, a discrete value within “4%/SS to 50%/SS” and 6%/SS to 40%/SS” according to claim 2. It would have obvious to one of ordinary skill in the art at the time the invention was effectively filed to consult the art of municipal wastewater to determine its components in order to optimize its treatment.
Regarding the limitations “coagulant”, Whittaker teaches that the polymer is a flocculant and does not specifically teach a “coagulant”; however, the polymer discloses by Whittaker is the same as that which is recited in claims 8 and 11.  It is further noted that no molecular weight or other distinguishing features are claimed; therefore, it is submitted that the “flocculant” of Whittaker meets the limitations “coagulant”.
In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).
With respect to claim 9, Whittaker discloses the steps of claims 1 and 8 including the details of the polymer as well as the same wastewater; sewage as disclosed in the instant Specification; therefore, the limitations recited in the numerical expressions 2 and 3 are considered to be met. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).

Claims 4-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al. (U.S. Patent Publication # 2007/0187333) in view of Nielfa et al. (Waste Management & Research, 2015, 33, 241-249) as applied to claim 1 above, and further in view of Osberholster et al. (U.S. Patent Publication # 2015/0175457), hereinafter “Whittaker”, “Nielfa”, and “Oberholster”.
	With respect to claims 4-7 and 12, Whittaker discloses suspended solid organic matter as discussed above, but is silent with respect to the sewage or suspended solid organic matter comprising a phosphorus compound and nitrogen as claimed; however, Oberholster discloses .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al. (U.S. Patent Publication # 2007/0187333) in view of Nielfa et al. (Waste Management & Research, 2015, 33, 241-249) as applied to claim 1 above, and further in view of Talbert et al. (U.S. Patent # 4038180), hereinafter “Whittaker”, “Nielfa”, and “Talbert”.
With respect to claim 10, Whittaker does not specifically teach subjecting the flock to acid treatment as claimed.
	Talbert discloses adding acid to dewatered sewage sludge (Abstract). 
	It would have been obvious to one of ordinary skill in the art to add acid to the dewatered sludge of Whittaker as taught by Talbert, in order to further release trapped water inside the sludge (Abstract). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al. (U.S. Patent Publication # 2007/0187333) in view of Nielfa et al. (Waste Management & Research, 2015, 33, 241-249) as applied to claim 1 above, and further in view of Takashi et al. (JP # 2006297229, original document and machine translation provided and relied upon), hereinafter “Whittaker”, “Nielfa”, and “Takashi”.
With respect to claim 12, Whittaker does not specifically teach the amidine-based polymer as claimed.
	Takashi teaches amidine-containing polymers (see formulas (2) and (3)) which are

and a polymer consistent with recited formula (3) (see Formula (1) on Page 4, Paragraph
[0012]), also see machine translation Paragraphs [0007, 0011)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to replace the polymer of Whittaker with the polymers of formulas (1) or (2) Takashi because Whittaker disclose methods of treating domestic human waste, and the method of Takashi uses a polymer consistent with the polymer of claim 11 disclosed by Whittaker to treat livestock waste (Paragraph [0007]). The ordinary artisan would have recognized that the art of livestock waste/manure treatment is related in terms of the content and components found in sewage/septage as disclosed by Whittaker and Chennault. One of ordinary skill in this art would have considered the flocculants of Takashi to determine appropriate amphoteric/amidine polymers as disclosed by Whittaker to use to treat similar wastewater with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        22 February 2022